Name: Council Regulation (EEC) No 1596/83 of 14 June 1983 fixing the guide prices for wine for the period 16 December 1983 to 31 August 1984
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163 /51 COUNCIL REGULATION (EEC) No 1596/83 of 14 June 1983 fixing the guide prices for wine for the period 16 December 1983 to 31 August 1984 Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Council Regulation (EEC) No 340/79 (6); Whereas, as a result of the amendment made to Article 3 of Regulation (EEC) No 337/79 by Regu ­ lation (EEC) No 1595/83 , the guide prices apply from 1 September each year and for the first time from 1 September 1984 ; whereas the period during which this Regulation shall apply should be limited to 31 August 1984, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 2 thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee ( 5), Whereas, when the guide prices for the various types of table wine are fixed, account should be taken both of the objectives of the common agricultural policy and of the contribution which the Com ­ munity wishes to make to the harmonious develop ­ ment of world trade ; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas, to that end, the prices valid for the period 1983/84 should be fixed at higher levels than those adopted for the preceding period, particularly in view of trends in production costs ; Sole Article For the period 16 December 1983 to 31 August 1984 the guide prices for table wines shall be : Type of wine Guide price R I 3,45 ECU per % vol/hl R II 3,45 ECU per % vol /hl R III 53,84 ECU/hl A I 3,20 ECU per %&gt; vol/hl All 71,74 ECU/hl / A III 81,93 ECU/hl This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJNoL54, 5 . 3 . 1979, p. 1 . (2) See page 48 of this Official Journal . O OJ No C 32, 7 . 2 . 1983 , p. 28 . ( «) OJ No C 96 , 11.4. 1983 , p. 47 . ( 5) OJ No C 81 , 24 . 3 . 1983 , p. 6 . (') OJ No L 54, 5 . 3 . 1979, p . 60 .